Gilbert, J.
Thomas W. Stokes and others filed a petition seeking to enjoin the Board of Missions of the Methodist Episcopal Church South and others from consummating the purchase of a house and lot, situated near the homes of petitioners, for the purpose of erecting and maintaining thereon an institution known as the “Door of Hope,” or any other institution of like kind or character; to enjoin the then owner of the house and lot from conveying said property to that board for the purposes stated; and for general relief. It was alleged that the establishment and maintenance of the “Door of Hope” would constitute a nuisance, would be injurious to the morals and welfare of those residing in the immediate neighborhood, and would diminish the market value of the homes of petitioners. The court refused an interlocutory injunction, and the exception is to that judgment. In the brief for the plaintiffs appears the following statement: “There was conflict of evidence on the interlocutory hearing upon all of the material issues in the case.”
Under the uniform rulings of this court the judgment of the trial court in granting or refusing an interlocutory injunction on conflicting evidence will not be disturbed.

Judgment affirmed.


All the Justices concur.